
	
		III
		111th CONGRESS
		1st Session
		S. RES. 303
		IN THE SENATE OF THE UNITED STATES
		
			October 6, 2009
			Mr. Wyden (for himself
			 and Mr. Merkley) submitted the following
			 resolution; which was referred to the Committee on Indian
			 Affairs
		
		RESOLUTION
		Expressing the sense of the Senate that
		  October 17, 1984, the date of the restoration by the Federal Government of
		  Federal recognition to the Confederated Tribes of Coos, Lower Umpqua, and
		  Siuslaw Indians, should be memorialized.
	
	
		Whereas the Coos, Lower Umpqua, and Siuslaw Restoration
			 Act (25 U.S.C. 714 et seq.), which was signed by President Ronald Reagan on
			 October 17, 1984, restored Federal recognition to the Confederated Tribes of
			 Coos, Lower Umpqua, and Siuslaw Indians;
		Whereas the Confederated Tribes of Coos, Lower Umpqua, and
			 Siuslaw Indians historically inhabited land now in the State of Oregon, from
			 Fivemile Point in the south to Tenmile Creek in the north, west to the Pacific
			 Ocean, then east to the crest of the Coast Range, encompassing the watersheds
			 of the Coos River, the Umpqua River to Weatherly Creek, the Siuslaw River, the
			 coastal tributaries between Tenmile Creek and Fivemile Point, and portions of
			 the Coquille watershed;
		Whereas in addition to restoring Federal recognition, the
			 Coos, Lower Umpqua, and Siuslaw Restoration Act and other Federal Indian
			 statutes have provided the means for the Confederated Tribes to achieve the
			 goals of cultural restoration, economic self-sufficiency, and the attainment of
			 a standard of living equivalent to that enjoyed by other citizens of the United
			 States;
		Whereas by enacting the Coos, Lower Umpqua, and Siuslaw
			 Restoration Act, the Federal Government declared that the Confederated Tribes
			 of Coos, Lower Umpqua, and Siuslaw Indians were eligible for all Federal
			 services and benefits provided to federally recognized tribes, provided the
			 means to establish a tribal reservation, and granted the Confederated Tribes
			 self-government for the betterment of tribal members, including the ability to
			 set tribal rolls;
		Whereas the Confederated Tribes of Coos, Lower Umpqua, and
			 Siuslaw Indians have embraced Federal recognition and self-sufficiency statutes
			 and are actively working to better the lives of tribal members; and
		Whereas economic self-sufficiency, which was the goal of
			 restoring Federal recognition for the Confederated Tribes of Coos, Lower
			 Umpqua, and Siuslaw Indians, is being realized through many projects: Now,
			 therefore, be it
		
	
		That it is the sense of the Senate
			 that October 17, 1984, should be memorialized as the date on which the Federal
			 Government restored Federal recognition to the Confederated Tribes of Coos,
			 Lower Umpqua, and Siuslaw Indians.
		
